Title: From Thomas Jefferson to George Hunter, 14 October 1808
From: Jefferson, Thomas
To: Hunter, George


                  
                     Sir 
                     
                     Washington Oct. 14. 08.
                  
                  Your letter of the 4th. inst. was recieved a few days ago. you have been greatly decieved by the information that I had never paid the debt to William Hunter & that the bond is lost. I paid it to Joseph Royle’s executor & have a perfect recollection of the fact, and I have no doubt that at Monticello I can produce satisfactory evidence of it; probably the bond itself.
                  I am not willing to believe that the proposition not to ask this claim, on my granting permission for two ships to go to London, was seen by you in the light of which it is susceptible and in which you will certainly see it on having your attention recalled to it. I add my salutations.
                  
                     Th: Jefferson 
                     
                  
               